United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE ARMY, ALABAMA
NATIONAL GUARD, Enterprise, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-989
Issued: November 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2011 appellant, through his attorney, filed a timely appeal from a
September 13, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
regarding an overpayment of compensation. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.2
ISSUES
The issues are: (1) whether OWCP properly found an $81,989.83 overpayment of
compensation from January 22, 2002 to February 16, 2004, due to payment of a duplicate
schedule award; and (2) whether OWCP properly determined that appellant was at fault in
creating the overpayment and therefore it was not subject to waiver.
1
2

5 U.S.C. § 8101 et seq.

Accompanying his request for appeal, counsel submitted new evidence. The Board may not consider evidence
for the first time on appeal that was not before OWCP at the time it issued the final decision in the case. 20 C.F.R.
§ 501.2(c). The new evidence may be submitted to OWCP pursuant to a valid request for reconsideration.

On appeal, counsel does not contest the fact or amount of the overpayment. He asserts
that appellant was not at fault as he did not understand how schedule awards were paid. Counsel
also contended that recovery of the overpaid compensation would cause financial hardship.
FACTUAL HISTORY
OWCP accepted that on or before February 1, 1988 appellant, then a 41-year-old
automotive mechanic, sustained bilateral high frequency hearing loss due to hazardous noise
exposure at work. On January 4, 1991 it issued a schedule award for a 43 percent binaural
hearing loss under File No. xxxxxx621, paid from August 26, 1997 to December 14, 1998. On
December 4, 1997 OWCP issued a schedule award for an additional 34 percent binaural hearing
loss, paid from May 22, 1990 to January 11, 1992. Appellant continued working at the
employing establishment through 2002 and onward. He continued to be exposed to hazardous
noise.
On February 21, 2002 appellant filed a third schedule award claim for hearing loss.
OWCP conducted medical development demonstrating that he had a 54 percent binaural hearing
loss. On April 18, 2002 it granted appellant a schedule award for a 54 percent binaural hearing
loss. The period of the award ran 108 weeks, from January 22, 2002 through February 16, 2004.
OWCP advised appellant that following an initial payment of $9,545.50 for the period
January 22 to April 20, 2002, he would receive $3,003.08 each four weeks. Appellant completed
an electronic funds transfer authorization form on October 8, 2002.
In a June 30, 2005 letter, appellant advised OWCP that he filed the 2002 schedule award
claim as he needed new hearing aids.
On December 16, 2005 OWCP doubled appellant’s hearing loss claims under File Nos.
xxxxxx621, xxxxxx159, xxxxxx398 and xxxxxx369 under File No. xxxxxx462.
In a May 27, 2010 letter, the employing establishment advised OWCP that the April 18,
2002 schedule award appeared to be a duplicate of the two prior schedule awards, as appellant
had received compensation for a 131 percent hearing loss or more than a 100 percent loss.
By notice dated July 26, 2010, OWCP advised appellant of its preliminary determination
that an $81,989.83 overpayment of compensation occurred in his case as he received a duplicate
schedule award from January 22, 2002 to February 16, 2004. It found that it had issued a
schedule award on January 4, 1991 for a 43 percent bilateral hearing loss under File No.
xxxxxx621, paid from May 22, 1990 to January 11, 1992 and a second award on December 4,
1997 for an additional 34 percent hearing loss, paid from August 26, 1997 to
December 14, 1998. There was no medical evidence to establish that appellant sustained more
than the 77 percent bilateral hearing loss. However, OWCP issued the April 18, 2002 schedule
award under File No. xxxxxx898 for an additional 54 percent hearing loss, to total 131 percent
impairment. It found appellant at fault in creation of the overpayment as he knew or should have
known that he was not entitled to the additional schedule award because there was no medical

2

evidence establishing a greater percentage of impairment than the 77 percent previously
awarded.3
By decision dated September 13, 2010, OWCP finalized its preliminary determination,
finding an $81.989.83 overpayment of compensation for the period January 22, 2002 to
February 16, 2004. It further found that the overpayment was not subject to waiver as appellant
was at fault in its creation. OWCP directed recovery of the overpayment at the rate of $1,000.00
a month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of FECA provides, in pertinent part, that when “an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”5 OWCP’s procedure manual
identifies various situations when overpayments of compensation may occur, including when a
schedule award expires but compensation continued to be paid.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $81,989.83 from January 22, 2002 to February 16, 2004. The April 18, 2002 schedule award
for a 54 percent binaural hearing loss duplicated the 77 percent previously awarded, 43 percent
on January 4, 1991 and 34 percent on December 4, 1997. There is no medical evidence of record
indicating that appellant sustained greater than the 77 percent binaural hearing loss. Therefore,
the April 18, 2002 schedule award was duplicative and erroneous. The $81,989.83 paid under
that award constitutes an overpayment of compensation.
There is no contrary evidence regarding the fact and the amount of the overpayment.
Also, appellant does not contest the fact or amount of the overpayment. The Board finds that he
received an overpayment of $81,989.83 for the period January 22, 2002 to February 16, 2004.

3

In response to OWCP’s July 26, 2010 request, appellant submitted financial information regarding his income,
assets and expenses. He listed $4,177.95 in savings, $5,376.85 in monthly household income and $2,956.39 in
ordinary and necessary living expenses.
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).

3

LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of FECA and the implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.7 Section 10.433 of the implementing regulations specifically provide that
OWCP may consider waving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.8 The regulations further provide that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper.9 Under the regulations, a recipient will
be found to be at fault with respect to creating an overpayment if the recipient on the issue of
fault, section 10.433 of OWCP’s regulations, provide that an individual will be found at fault if
he or she has done any of the following: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.10
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment under the third
standard noted above, because he accepted payments from April 20, 2002 to February 16, 2004
that he knew or should have known were incorrect. In order for it to establish that he was at fault
in creating the overpayment of compensation, OWCP must establish that, at the time he received
the compensation payments in question, he knew or should have known that the payments were
incorrect.11
The April 18, 2002 schedule award decision stated on its face that it was for a 54 percent
binaural hearing loss. Appellant knew or should have known that he had already received a
January 4, 1991 schedule award for a 43 percent binaural hearing loss and a December 4, 1997
schedule award for an additional 34 percent binaural hearing loss or a total of 77 percent. The 54
percent awarded on April 18, 2002 represented total schedule award compensation of 131
percent. Appellant knew or should have known that it was impossible to have more than a 100
percent loss of hearing. He did not assert and the medical evidence does not support, that he had
a total loss of hearing, indicating that the correct percentage of loss was less than 100 percent.
OWCP correctly found appellant at fault in creation of the overpayment from January 22, 2002
through February 16, 2004.

7

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

8

20 C.F.R. § 10.433(a).

9

Id.

10

Id. at § 10.433(a)(3).

11

Diana L. Booth, 52 ECAB 370, 373 (2001).

4

The Board notes that, with respect to the recovery of the overpayment of compensation,
the Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery from
continuing compensation benefits under FECA.12 As appellant is no longer receiving wage-loss
compensation, the Board does not have jurisdiction with respect to recovery of the overpayment
under the Debt Collection Act.13
On appeal, counsel stated that appellant was not at fault as he did not understand how
schedule awards were paid. As stated, the April 18, 2002 schedule award clearly stated the
percentage and period of the award. Counsel also contended that recovery of the overpaid
compensation caused severe financial hardship. As noted, the Board does not have jurisdiction
over the recovery of compensation in this case as appellant is not in receipt of continuing
compensation benefits.
CONCLUSION
The Board finds that OWCP properly found an $81,989.83 overpayment of compensation
from January 22, 2002 to February 16, 2004 due to payment of a duplicate schedule award. The
Board further finds that OWCP properly determined that appellant was at fault in creating the
overpayment and therefore it was not subject to waiver.

12

Terry A. Keister, 56 ECAB 559 (2005); see also Cheryl Thomas, 55 ECAB 610 (2004).

13

Cheryl Thomas, id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 13, 2010 is affirmed.
Issued: November 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

